Citation Nr: 1806472	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  13-21 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	Christa McGill, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION


The Veteran served on active duty from July 1996 to June 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in Marc 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In October 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge by videoconference; a transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The evidence of record does not include an actual diagnosis of OSA by a medical professional.  Although the June 2013 statement of the case (SOC) notes that there is a medical report and a sleep study received in August 2012, the evidence of record does not include a copy of the sleep study or a medical diagnosis of OSA.  There are records received in August 2012, from Dr. H. Baggett, but they only include a copy of the July 2012 patient medical history.  There is also a copy of an August 2012 medical billing for an EEG with Johnston Health of record, which is the facility where the Veteran has reported he had his sleep study done.  However, there is no copy of the sleep study or of treatment of sleep apnea beyond the July 2012 patient medical history.  Although there is an August 2013 VA medical opinion of record, it did not include an examination of the Veteran or a diagnosis of OSA.  As a current diagnosis of OSA is necessary before service connection can be found, a copy of the private medical records documenting such reported diagnosis must be obtained and associated with the record before a decision can be made.

Accordingly, the case is REMANDED for the following actions:

1. Send the Veteran, and his attorney, a letter requesting that he provide sufficient information and, if necessary, authorization, to obtain any additional evidence from all VA and non-VA health care providers who have treated the Veteran for OSA that is not currently of record - to specifically include from Dr. H. Baggett and Johnston Health and any sleep study or other medical record diagnosing OSA.  Specifically, request that the Veteran furnish, or furnish appropriate authorizations to obtain, all outstanding, pertinent private (non-VA) records.

If the Veteran responds, assist him in obtaining any additional evidence identified, following current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  After the development above has been completed, perform any additional development deemed warranted, to possibly include obtain a new VA medical opinion regarding the etiology of any diagnosed sleep apnea, to include consideration of the lay evidence of record (such as the October 2016 Board hearing testimony).

3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  If a benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




